UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 19, 2010 Date of Report (Date of earliest event reported) ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-16071 74-2584033 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 18803 Meisner Drive San Antonio, Texas 78258 (210) 490-4788 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting, held on May 19, 2010, the Company’s stockholders approved the three proposals listed below.The final results for the votes regarding each proposal are set forth below.The proposals are described in detail in the Company’s Proxy Statement. 1. Elect four directors for a term of three years, to hold office until the expiration of his term in 2013 or until a successor shall have been elected and qualified. Votes For Votes Withheld Broker Non-Votes Harold D. Carter Brian L. Melton Edward P. Russell Robert L.G. Watson 2. Approve the amendment to the 2005 Directors Plan. Votes For Votes Against Abstentions Broker Non-Votes 3. Ratify the appointment of BDO Seidman, LLP as the Company’s independent registered public accountants. Votes For Votes Against Abstentions Broker Non-Votes — Item 9.01.Financial Statements and Exhibits. (d)Exhibits 10.1Abraxas Petroleum Corporation 2005 Directors Plan, as amended. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ABRAXAS PETROLEUM CORPORATION By: /s/ Chris E. Williford Chris E. Williford Executive Vice President, Chief Financial Officer and Treasurer Dated: May 20, 2010
